                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

DAVID LAMAR JOHNSON,                    )
                                        )
            Plaintiff,                  )
                                        )
      v.                                )      CASE NO. 2:18-CV-520-WKW
                                        )                [WO]
MONTGOMERY COUNTY                       )
CIRCUIT COURT et al.,                   )
                                        )
            Defendants.                 )

                                     ORDER

      On June 22, 2018, the Magistrate Judge filed a Recommendation (Doc. # 8)

that this case be dismissed prior to service of process pursuant to 28 U.S.C. §

1915(g). On July 18, 2018, Plaintiff David Lamar Johnson filed timely objections.

(Doc. # 9.) The court has conducted an independent and de novo review of those

portions of the Recommendation to which objection is made. See 28 U.S.C.

§ 636(b).

      In his objections, Johnson fails to adequately address the basis of the

Recommendation of the Magistrate Judge, specifically finding that Johnson has not

pleaded facts that would entitle him to avoid the “three strikes” bar of § 1915(g).

After review of the complaint (Doc. # 1), the court finds that the Recommendation

correctly concluded that Johnson did not allege “imminent danger of serious

physical injury” as required to proceed in forma pauperis under § 1915. See
Medberry v. Butler, 185 F.3d 1189, 1193 (11th Cir. 1999) (holding that a prisoner

who has filed three or more frivolous lawsuits or appeals and seeks to proceed in

forma pauperis must present facts sufficient to demonstrate imminent danger to

avoid the three strikes bar). Johnson’s failure to pay the required filing and

administrative fees requires dismissal of this action without prejudice.

      Accordingly, it is ORDERED as follows:

      1.     Johnson’s objections (Doc. # 9) are OVERRULED.

      2.     The Recommendation (Doc. # 8) is ADOPTED.

      3.     This case is DISMISSED without prejudice for Johnson’s failure to pay

the filing and administrative fees upon his initiation of this action.

      A separate final judgment will be entered.

      DONE this 2nd day of October, 2018.

                                     /s/ W. Keith Watkins
                           CHIEF UNITED STATES DISTRICT JUDGE




                                           2
